Name: Council Regulation (EEC) No 3803/85 of 20 December 1985 laying down the provisions enabling the origin of Spanish red table wines to be determined and their commercial movements to be followed
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  international trade;  Europe
 Date Published: nan

 No L 367 / 36 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC ) No 3803 / 85 of 20 December 1985 laying down the provisions enabling the origin of Spanish red table wines to be determined and their commercial movements to be followed THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 ( 2 ) thereof, Having regard to the proposal from the Commission , W hereas Article 125 of the Act of Accession provides that during the period 1 March 1986 to 31 December 1989 , the Kmgdom of Spain is authorized to allow in its territory the coupage of wine suitable for yielding white table wine or of a white table wine with wine suitable for yielding red table wine ; whereas the product of such coupage may circulate only in Spanish territory ; whereas during the same period Spanish red table wines may form the subject of trade with the other Member States or be exported to third countries , only on the condition that they do not result from coupage as referred to above ; Whereas , in order to enable the arrangements referred to above to be applied properly , Spanish rose table wines should bt treated in the same way as Spanish red table wines ; Whereas the Joint Declaration attached to the Act of Accession lays down the guidelines to be adopted to determine the origin and follow the commercial movements ol Spanish table wines which have not been subject to coupage as referred to above ; whereas , in accordance with these guidelines , the accompanying document should be used as established by Regulation (EEC ) No 1153 / 75 of the Commission of 30 April prescribing the form of accompanying documents for wine products and specifying the obligations of wine producers and traders other than retailers ( J ), as last amended by Regulation (EEC) No 3203 / 80 ( 2 ); Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act , HAD ADOPTED THIS REGULATION: Article 1 1 . Spanish red table wine may form the subject of trade with the other Member States or be exported to third countries , only on condition that they do not result from coupage of wine suitable for yielding white table wine or of a white table wine with wine suitable for yielding red table wine or with a red table wine . 2 . The Kingdom of Spain shall appoint one or more competent administrative bodies authorized to ensure that red table wines produced in Spain do not result from coupage as referred to in paragraph 1 and shall ' forward their names and addresses to the Commission . 3 . For the purposes of the application of paragraph 1 , each competent body appointed by Spain shall guarantee the origin of Spanish red table wine by affixing a stamp preceded by the words 'wine not resulting from red /white coupage' in box 23 'RESERVED FOR THE COMPETENT AUTHORITIES' on the V.A.I form accompanying wine products as laid down by Regulation (EEC ) No 1153 /75 . Article 2 For the purposes of this Regulation , Spanish rose tables wines shall be treated in the same way as Spanish red table wines . Article 3 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN f 1 ) OJ No L 113 , 1 . 5 . 1975 , p . 1 . ( 2 : OJ No L 333 , 11 . 12 . 1980 , p . 18 .